—Judgment unanimously affirmed. Memorandum: Defendant was convicted, following a bench trial, of murder in the second degree (Penal Law § 125.25 [1]). He contends that the court erred in admitting the opinion of an emergency medical technician (EMT) regarding the time of death of the victim. We agree that the EMT lacked the necessary qualifications to render an expert opinion with respect to the time of death based on the presence of rigor mortis (see, Matott v Ward, 48 NY2d 455, 459; People v Barrett, 189 AD2d 879). The admission of that testimony, however, is harmless error (see, People v Crimmins, 36 NY2d 230, 242). The evidence, viewed in the light most favorable to the People (see, People v Ford, 66 NY2d 428, 437), is sufficient to disprove the defense of justification. Nor is there any merit to defendant’s contention that the verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Finally, the sentence is neither harsh nor excessive. (Appeal from Judgment of Monroe County Court, Connell, J.—Murder, 2nd Degree.) Present—Denman, P. J., Green, Fallon, Callahan and Boehm, JJ.